Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered. 
Response to Amendment
Applicants amendments, filed 9/23/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1.  Claims 1-16 remain pending, with claim 13-16 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements addressed in the prior art rejection that follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires discharging a ceramic vapor to infiltrate a preform and infiltrating the preform with a ceramic vapor, or the ceramic vapor; however, a comprehensive review of the original disclosure and the examiner can not locate sufficient support that a ceramic vapor is discharged and infiltrated as claimed.  The original disclosure appears to disclose the discharge of ceramic precursor vapors and therefore it is unclear from a reading that ceramic vapors are generated or discharged and only ceramics are deposited by reaction of precursor vapors.
If the applicant can provide implicit or explicit support for the claim amendment, the examiner with withdraw this rejection. 
Dependent claims do not cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires discharging “a ceramic vapor” to infiltrate a preform and infiltrating the preform with “a ceramic vapor.”  The multiple recitation of “a ceramic vapor” followed by “the ceramic vapor” renders the claim indefinite because it is unclear if the recitations of “a ceramic vapor” refer to the same ceramic vapor and if not which is further limited the limitation “densifying the ceramic vapor.”
Dependent claims do not cure the deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9 is/are rejected under 35 USC 102(a)(1) or under 35 U.S.C. 103 as being unpatentable over EP 3693350, hereinafter EP 350.
Claim 1:  EP 350 discloses discharging a ceramic vapor to infiltrate a preform coating ceramic fibers (0009, 0013, 0016, Figure 1 and accompanying text), infiltrating the preform with the ceramic vapor (0016), partially densifying the preform to form a partially densified preform (0017, 0022), discharging from a metal vaporization device a vapor of a metal or metal precursor to the CVD device, wherein the CVI device and metal vaporization device are in fluid communication, disposing upon the partly completed densified preform with the coating of the metal or metallic precursor and ceramic precursor coating simultaneously applied (see Figure 1 and accompanying text, 0017-002).   Here the claims include comprising language and therefore reasonably disclose the claimed process steps of a method comprising discharging a ceramic vapor , infiltrating the preform with ceramic vapors and densifying and discharging a metal vapor as claimed.  
Alternatively, EP 350 discloses the varied metallic precursor and ceramic, disclosing providing pure SiC layers or regions and therefore it would have been obvious to provide a partially densified matrix with a reasonable expectation of predictable results in forming a composite with the desired composition.
Claim 2:  EP 350 discloses varying the composition of the metallic and ceramic components such that increased metal component in certain areas, including gradients (0017, 0022) therefore determination of the concentration of metallic component would have been obvious through routine experimentation.
Claim 3:  EP 350 discloses generating precursors using via what can reasonably be considered CVD (0020).
Claim 4:  This is optional and thus EP 350 discloses metallic precursor (0020) and thus meets this broadly drafted claim.
Claim 5:  EP 350 discloses what can reasonably be considered a diffusion barrier (0016).
Claim 7:  EP 350 discloses a ceramic of silica as claimed (0042)
Claim 8:  EP 350 discloses the CMC includes SiC or carbon fibers (0016)
Claim 9:  EP 350 discloses the linear gradient (0022).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 350 as applied above and further with US Patent 5211776 by Weiman.
EP 350 disclose all that is taught above and each individually disclose the CMC composite; however, fails to disclose the diffusion barrier.  However, Weiman, also discloses a CMC for a gas turbine discloses pretreating the fibers with a diffusion barrier, such as silver, using vapor deposition, to the silicon carbide or alumina fibers (column 5-6) to reap the benefit of preventing diffusion of the later coating materials.  Therefore, taking the references collectively, it would have been obvious to have deposited a silver diffusion barrier to reap the benefits of increased protection again reactant diffusion.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 350 as applied above and further with US Patent Application 20150361269 by Abe et al.
EP 350 disclose all that is taught above and EP 350 discloses linear gradient or various modifications of the .  However, the references fail to explicitly disclose the curvilinear or stepped gradient.  However, Abe, also disclosing a gradient coating and discloses known gradients including linear, stepwise or curvilinear (0037) and therefore using the curvilinear, linear or stepped gradient would have been obvious to one of ordinary skill in the art at the time of the invention.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 350 and further with US Patent Application Publication 20060147688 by Subramanian et al. or US Patent Application Publication 20170145560 by Weaver et al.
EP 350 discloses all that is taught above and discloses a functionally graded coating on a CMC including SiC/SiC composite as discussed above.  EP 350 fails to explicitly disclose applying a “mask” to the preform.  However, Subramanian also a functionally graded coating on a CMC including SiC/SiC composite and discloses controlling the vapor coating by applying masking to the preform (0025).  Alternatively, Weaver discloses a CMC that includes applying a mask to the preform (0031-0032) to control deposition location.  Therefore taking the references collectively, it !would have been obvious to one of ordinary skill in the art to provide a mask on the preform as taught by Subramanian or by Weaver to reap the benefits of controlling the vapor deposition process as outlined by those references.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718